Citation Nr: 1760814	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-12 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1955 to February 1958.

This claim comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Audiological examinations have shown no worse than level VIII hearing loss in the right ear and level XI hearing loss in the left ear.

2.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a notice letter dated in May 2014 to the Veteran which met the VCAA notice requirements and the Veteran returned the portion of the letter indicating that he had no additional evidence to submit in September 2014.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.

The Veteran underwent VA examinations in July 2013 and March 2014 to assess his hearing loss.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected hearing loss disability warrants a higher rating than the currently assigned 70 percent.  Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran contends that he is entitled to a higher rating for service-connected hearing loss, currently evaluated as 70 percent disabling.  In June 2013, the Veteran filed for an increased rating for the service-connected bilateral hearing loss.  


The Veteran was afforded a VA examination in July 2013, to assess the severity of the hearing loss disability.  The results, in puretone thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
90
85
85
84
LEFT
60
105+
105+
105+
94

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 12 percent in the left ear.

Applying the Veteran's findings to Table VIa (due to the Veteran's exceptional pattern of hearing impairment) results in a numeric designation of VIII in the right ear and IX in the left ear.  Because the results of table VI are more favorable to the Veteran, those numbers will be used for calculating the disability rating.

Applying the Veteran's findings to Table VI results in a numeric designation of VIII in the right ear and XI in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation XI in the left ear and VIII of the right ear requires the assignment of a 70 percent evaluation under Diagnostic Code 6100. 

In August 2013, the RO granted an increased rating to 70 percent for the bilateral hearing loss and assigned June 10, 2012 as an effective date.  In January 2014, the Veteran filed a new claim for an increased rating and entitlement to a TDIU.

Since the Veteran filed the August 2013 notice of disagreement, VA has amended its rules as to what constitutes a valid notice of disagreement.  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  At the time of filing, a notice of disagreement was expressly defined in 38 C.F.R. § 20.201 (2013) as:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.

In this case, construing the record in ways most favorable to the Veteran, the Board finds that the January 2014 filing of a new claim was intended to be a notice of disagreement with the August 2013 rating decision.  As such, the appeal period before the Board is from June 10, 2012 to the present.

The Veteran was afforded an additional VA examination in March 2014, to assess the severity of the hearing loss disability.  The results, in puretone thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
90
85
80
81
LEFT
60
105+
105+
105+
94

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 14 percent in the left ear.

Applying the Veteran's findings to Table VIa (due to the Veteran's exceptional pattern of hearing impairment) results in a numeric designation of VII in the right ear and IX in the left ear.  Because the results of table VI are more favorable to the Veteran, those numbers will be used for calculating the disability rating.

Applying the Veteran's findings to Table VI results in a numeric designation of VII in the right ear and XI in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation XI in the left ear and VII of the right ear requires the assignment of a 60 percent evaluation under Diagnostic Code 6100.   

In October 2014, the RO proposed to decrease the Veteran's for bilateral hearing loss rating to 60 percent.  However, in a February 2015 rating decision, the RO continued the 70 percent evaluation.

Other than the two tests discussed above, the evidence does not include any other audiology testing during the period on appeal.  As noted above, the audiological testing does not support a rating in excess of 70 percent during the appeal period.

While the Board acknowledges the hearing difficulties that the Veteran has reported, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.  The Veteran has not indicated a worsening of his condition since the March 2014 VA examination.  Rather, the Veteran in his correspondence, has focused on the impact of his service-connected bilateral hearing loss on his ability to sustain gainful employment, therefore, the Board addresses the impact of the Veteran's bilateral hearing loss on his employability separately in the TDIU section below.

The Board notes that the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85 (a).  The scores represent a rating made on the worst possible objective measure of performance. 

The evidence does not reflect that the Veteran has any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  The Veteran has bilateral hearing loss and this fact is acknowledged by the schedular evaluation assigned for this disorder.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.   In conclusion, a preponderance of the evidence is against a rating in excess of 70 percent for bilateral hearing loss.

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

The Veteran contends that he is unable to secure or maintain employment due to his service connected disabilities.  The Veteran is currently service-connected for bilateral hearing loss, evaluated at 70 percent and tinnitus, rated at 10 percent disabling.  The Veteran's combined rating was 70 percent for the entire appeal period and the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16 (a).

In May 2013, the Veteran underwent assessment for hearing aids.  The Veteran reported difficulty with speech at distance, telephone conversations, conversations with more than one person, and understanding speech without visual cues.

In July 2013, the Veteran underwent a VA audiology examination.  The Veteran reported significant difficulty hearing in many situations.

In March 2014, the Veteran underwent another VA audiology examination.  The Veteran reported he could not hear at all in his left ear and very little in the right ear, with hearing aids.  He further reported he could not hear the motor of his car when it started and was unable to use drive-thru's because of his hearing.

The VA audiologist indicated the Veteran had a significant bilateral hearing impairment confirmed by audiometric testing.  The examiner noted that it was even difficult to communicate with the Veteran during the examination due to the extent of the impairment.  The VA audiologist opined the Veteran's hearing disability would cause him extreme difficulties communicating in any environment.

An April 2014 VA treatment record indicated that the Veteran's spouse reported that her husband cannot understand anything she says to him or hear the TV or over the phone and further reported that none of the devices that have been issued to him seemed to help.  

In May 2014 the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The Veteran indicated his highest level of education was 8th grade and that he was last employed as a mechanic.

A March 2014 letter from J.L. indicated that the Veteran came to their office seeking employment; however due to his hearing loss the company did not feet it was safe for the Veteran or the company to hire him.  

In June 2014, the Veteran submitted a VA Form 21-4192.  He indicated he last worked in 1996 as a self-employed mechanic.  The Veteran cited an inability to communicate as one reason he left the position.

In October 2014, the RO found the Veteran was not appropriate for Vocational Rehabilitation and Employment (VR & E) due to his service-connected bilateral hearing loss.  Specifically, the VR & E counselor found the Veteran's difficulty communicating and lack of education and training meant that achievement of a vocational goal was not feasible.

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, reviewing the evidence above reflects that the Veteran was employed as diesel mechanic for over sixteen years.  The Veteran has indicated that after completing 8th grade he has not obtained any additional specialized training.

The medical evidence of record supports a finding that the Veteran's bilateral hearing loss severely impact his ability to maintain substantially gainful employment.  The Veteran has reported difficulties communicating because of his service-connected hearing loss.  Further, the Veteran has indicated his bilateral hearing loss is so severe that he is unable to hear his car engine when he starts it.

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (a).




ORDER

A rating in excess of 70 percent for bilateral sensorineural hearing loss is denied.

Entitlement to a TDIU is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


